NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50090

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00159-MWF

 v.
                                                MEMORANDUM*
FREDRICK HAGEN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Fredrick Hagen appeals from the district court’s judgment and challenges

the revocation of probation and the 16-month sentence imposed upon revocation.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Hagen’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. We have provided Hagen the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

Accordingly, we affirm the revocation and sentence.

         We remand the case to the district court with instructions to correct the

judgment to reflect the revocation of probation, rather than supervised release.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED; REMANDED to correct the judgment.




                                            2                                    17-50090